DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive.
Regarding the rejections under 35 USC 101, the applicant argues that the claims are patent eligible because they are not directed to abstract ideas, provides an inventive concept, and improves the functioning of a computer.
The examiner respectfully submits updated rejections in view of the amendments. The claimed process recites applying a computer to the method of performance forecasting of an asset. The process steps, taken individually and as a whole, do not improve the functioning of a computer or any other technological field, but are rather directed to a business solution to the business problem of forecasting asset performance, which is a fundamental economic principle. The examiner notes that the process doesn’t even so much as generically output any forecast, let alone perform any actions based on the forecast that would integrate the abstract idea into a practical application. The process steps clearly merely collect and analyze known information “by at least one processor”, which amounts to nothing more than instructions to perform the abstract idea using a computer. There are no specifics of the claimed machine learning that amount to anything other than “by a computer”. The claims are not necessarily rooted in computing technology.
The examiner further notes that some elements of the arguments do not appear to be directed to the present application. For example arguments directed to “engineers and the construction workers” on pages 8 – 9 are not referenced in the claims at all, so the examiner cannot ascertain what elements the applicant is actually even referring to. Similarly “portfolios” and trading of assets subject matter are not referenced in all the present claims, so it is entirely unclear how arguments directed to such elements on page 9 are to be addressed. 
Regarding the rejections under 35 USC 102, the applicant argues that the prior art requires a connection between sentiment and transaction information. 
The examiner respectfully submits updated rejections in view of the amendments. The examiner notes that the argued limitations that allegedly set the present claims apart from the prior art are not expressly recited in the claims. Even if the prior art did require the specific data elements argued, the instant claims NOT requiring said specifics would be more generic and are therefore anticipated by the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Line 18 of claim 1 refers to “the sentiment score”. However, there are “at least two sentiment scores” recited in line 12. It is unclear which sentiment score is being referred to.
Line 13 of claim 7 recites “a past sentiment score” which is calculated based on past aggregated data. Lines 15, 17, and 23 recite “the sentiment score” which appears to possibly be the same sentiment score or a separate forecasted score. It is unclear if or when these are the same element.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept or a mental process without significantly more. 
Claim 1 recites:
A method for performance forecasting of an asset, the method comprising: 
collecting, by at least one processor, a first set of data associated with an asset and a second set of data associated with a set of assets, wherein the first set of data is related to historic pricing of the asset and the second set of data is related to social media content related to the asset; 
compile, by at least one processor, groups of the set of assets;
calculate, by at least one processor, a daily return of each of the assets relative to the second set of data;
aggregating, by at least one processor, the first and second data sets associated with the asset over a predetermined time; 
index, by at least one processor, each of the assets based on the first and second data sets;
calculating, by at least one processor, at least two sentiment scores of the asset; 
constructing, by at least one processor, at least two forecasts of the asset based on the sentiment scores; 
constructing, by at least one processor, historical and forecasting data based on the sentiment score; 
generating, by at least one processor, simulations, using machine learning tools of the forecasting data based on the sentiment score of the at least one asset to generate an expected value;
calculating, by at least one processor, a prediction of a daily return of the asset; and 
calculating, by at least one processor, a historical fitted value of daily return of the asset.
The bolded limitations recite a mental process of observation (collecting) and evaluation (aggregating, calculating, constructing) that may readily be performed in the human mind. Alternatively, the claims recite instructions for a process of mathematical calculations, or a fundamental economic principle of predicting an asset value, i.e. hedging. The recited limitations are not necessarily rooted in computing technology, nor are they directed to improving computing technology or any other technical field. Rather, the claims are directed to a mathematical process for performing a business operation of forecasting asset performance based on known information.
This judicial exception is not integrated into a practical application because the additional elements of “processor” amount to mere instructions to implement the abstract idea using a generic processor (MPEP 2106.05(f)). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of “processor” and “machine learning tools” amount to mere instructions to implement the abstract idea using a generic processor (MPEP 2106.05(f)).
Dependent claims 2 – 6, and 20 merely further limit the abstract idea or data sources, but do not contain any further additional elements sufficient to integrate the abstract idea into a practical application nor amount to significantly more.

Claim 7 recites:
A computer program product for performance forecasting of an asset, the computer program product comprising: 
the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: 
program instruction to collect data associated with an asset, wherein the data includes social media data and asset value data; 
program instructions to analyze keywords associated with the social media data and the keywords are sorted based on a sentiment scale, and wherein the frequency of the keywords is identified;
program instructions to aggregate the data associated with the asset over a predetermined time; 
program instructions to calculate a past sentiment score of the asset based on the aggregated data associated with the asset; 
program instructions to construct a forecast of the sentiment score over a predetermined time using machine learning tool; 
program instructions to construct historical and forecasting data sets based on the sentiment score of the asset, and wherein forecasting data sets uses at least two methods of calculating;
program instructions to analyze significant keyword clusters within the social media data based on the historic and forecasting data sets, and modify the keyword database; and 
program instructions to calculate a prediction of a return of the asset, estimated volatility, and gains and loses based on the forecasting of the sentiment score, the historical data, and the forecasting data, wherein a predictive asset signal is generated;
program instructions to comparing the predictive asset signal to historic asset signals; and
program instructions to generate a portfolio based on the predictive asset signals of the assets.
The bolded limitations recite a mental process of observation (collect) and evaluation (aggregate, calculate, construct) that may readily be performed in the human mind. Alternatively, the claims recite instructions for a process of mathematical calculations, or a fundamental economic principle of predicting an asset value, i.e. hedging. The recited limitations are not necessarily rooted in computing technology, nor are they directed to improving computing technology or any other technical field. Rather, the claims are directed to a mathematical process for performing a business operation of forecasting asset performance based on known information.
This judicial exception is not integrated into a practical application because the additional elements of “computer program product”, “computing device”, and “computer readable storage” amount to mere instructions to implement the abstract idea using a generic processor (MPEP 2106.05(f)). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of “machine learning tool”, “computer program product”, “computing device”, and “computer readable storage” amount to mere instructions to implement the abstract idea using a generic processor (MPEP 2106.05(f)). 
Dependent claims 8 – 14 merely further limit the abstract idea or data sources, but do not contain any further additional elements sufficient to integrate the abstract idea into a practical application nor amount to significantly more.

Claim 15 recites:
A system for performance forecasting of an asset, the computer program product comprising: 
a CPU, a computer readable memory and a non-transitory computer readable storage medium associated with a computing device: 
collecting data associated with assets, wherein the data includes social media data and asset value data; 
processing the social media data to identify keywords associated with the assets, wherein the keywords are processed by a machine learning tool to categorize the social media data based on the keywords;
performing an indexification and an aggregation of the assets; 
calculating, by at least two methods, a sentiment score of the assets; 
constructing at least two forecast models of the assets and at least one historic model of the assets; 
simulating through the machine learning tool, a forecast of social sentiment and economic sentiment of the assets; 
constructing historic data sets related to the social sentiment and economic sentiment of the assets; 
generating through the machine learning tool, future daily returns of the assets through at least two methods of calculation; 
assigning a signal value to each of the assets, wherein the assets are ranked based on the signal value and at least one portfolio is constructed based on the ranking of the assets.
The bolded limitations recite a mental process of observation (collecting) and evaluation (aggregating, calculating, constructing) that may readily be performed in the human mind. Alternatively, the claims recite instructions for a process of mathematical calculations, or a fundamental economic principle of predicting an asset value, i.e. hedging. The recited limitations are not necessarily rooted in computing technology, nor are they directed to improving computing technology or any other technical field. Rather, the claims are directed to a mathematical process for performing a business operation of forecasting asset performance based on known information.
This judicial exception is not integrated into a practical application because the additional elements of “machine learning tool”, “computer readable memory”, “CPU”, “computing device”, and “computer readable storage” amount to mere instructions to implement the abstract idea using a generic processor (MPEP 2106.05(f)). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of “machine learning tool”, “computer readable memory”, “CPU”, “computing device”, and “computer readable storage” amount to mere instructions to implement the abstract idea using a generic processor (MPEP 2106.05(f)).
Dependent claims 16 – 19 merely further limit the abstract idea or data sources, but do not contain any further additional elements sufficient to integrate the abstract idea into a practical application nor amount to significantly more.
The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, and 7 – 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jezewski (US 2019/0251626).

Regarding claim 1, Jezewski teaches:
A method for performance forecasting of an asset, the method comprising: 
collecting, by at least one processor, a first set of data associated with an asset (stock price of an entity) and a second set of data associated with a set of assets (Social Media comments), wherein the first set of data is related to historic pricing of the asset and the second set of date is related to social media content related to the asset; 
compile, by at least one processor, groups of the set of assets ([0059] – [0060]);
calculate, by at least one processor, a daily return of each of the assets relative to the second set of data ([0062]); 
aggregating, by at least one processor, the first and second data sets associated with the asset over a predetermined time ([0016]); 
index, by at least one processor, each of the assets based on the first and second data sets ([0061])
calculating, by at least one processor, at least two sentiment scores of the asset ([0029]); 
constructing, by at least one processor, at least two forecasts of the asset based on the sentiment scores ([0011]); 
constructing, by at least one processor, historical and forecasting data based on the sentiment score ([0016]); 
generating, by at least one processor, simulations, using machine learning tools of the forecasting data based on the sentiment score of the at least one asset to generate an expected value ([0032], [0036], [0043]);
calculating, by at least one processor, a prediction of a daily return of the asset (FIG. 1H); and 
calculating, by at least one processor, a historical fitted value of daily return of the asset ([0062]).
Regarding claim 2, Jezewski teaches:
The method for performance forecasting of an asset, of claim 1, wherein the data comprises at least one publication associated with the asset, a predetermined number of similar assets, and asset specific financial information ([0018] – [0022]).
Regarding claim 3, Jezewski teaches:
The method for performance forecasting of an asset, of claim 1, further comprising, sorting, by at least one processor, the data associated with the asset based on the type of data, wherein the type of data is related to social media data or pricing data ([0012]).
Regarding claim 4, Jezewski teaches:
The method for performance forecasting of an asset, of claim 1, further comprising, indexing, by at least one processor, the data associated with the asset ([0034]).

Regarding claim 7, Jezewski teaches:
A computer program product for performance forecasting of an asset (stock price of an entity), the computer program product comprising: 
the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: 
program instruction to collect data associated with an asset, wherein the data includes social media data and asset value data ([0012]); 
program instructions to analyze keywords associated with the social media data and the keywords are sorted based on a sentiment scale, and wherein the frequency of the keywords is identified ([0036] – [0039]);
program instructions to aggregate the data associated with the asset over a predetermined time ([0016]); 
program instructions to calculate a past sentiment score of the asset based on the aggregated data associated with the asset ([0029]); 
program instructions to construct a forecast of the sentiment score over a predetermined time using machine learning tool ([0011], [0032], [0036], [0043]); 
program instructions to construct historical and forecasting data sets based on the sentiment score of the asset, and wherein forecasting data sets uses at least two methods of calculating ([0016], [0033] – [0043]); 
program instructions to analyze significant keyword clusters within the social media data based on the historic and forecasting data sets, and modify the keyword database ([0036] – [0043]); and 
program instructions to calculate a prediction of a return of the asset, estimated volatility, and gains and loses based on the forecasting of the sentiment score, the historical data, and the forecasting data, wherein a predictive asset signal is generated (FIG. 1H);
program instructions to comparing the predictive asset signal to historic asset signals (FIG. 1G); and
program instructions to generate a portfolio based on the predictive asset signals of the assets ([0116], FIG. 1H).
Regarding claim 8, Jezewski teaches:
The computer program product of claim 7, wherein at least two processing techniques are used to calculate the intermediate sentiment scores ([0029]).
Regarding claim 9, Jezewski teaches:
The computer program product of claim 7, wherein the forecast calculation uses at least two processing techniques to calculate at least two differing forecast values ([0029]).
Regarding claim 10, Jezewski teaches:
The computer program product of claim 7, further comprising, program instruction to sort the sentiment data into categories ([0029]).
Regarding claim 11, Jezewski teaches:
The computer program product of claim 10, further comprising, program instruction to identify the frequency of keywords within each category ([0032] – [0037]).
Regarding claim 12, Jezewski teaches:
The computer program product of claim 7, wherein the calculated historical fitted values of daily return are calculated using at least two processing techniques, wherein the processing techniques include an elastic net model, a boosted tree model, or a neural network ([0029], [0043]).
Regarding claim 13, Jezewski teaches:
The computer program product of claim 12, wherein the plurality of historical fitted values are combined to calculate an average historical fitted value (FIG. 1F – 1G).
Regarding claim 14, Jezewski teaches:
The computer program product of claim 7, further comprising, program instruction to analyze the keywords to determine which keywords are statistically related ([0032] – [0037]).

Regarding claim 15, Jezewski teaches:
A system for performance forecasting of an asset, the computer program product comprising: 
a CPU, a computer readable memory and a non-transitory computer readable storage medium associated with a computing device: 
collecting data associated with assets, wherein the data includes social media data and asset value data ([0012], FIG. 1A-1D); 
processing the social media data to identify keywords associated with the assets, wherein the keywords are processed by a machine learning tool to categorize the social media data based on the keywords ([0016], [0032] – [0043]) 
performing an indexification and an aggregation of the assets ([0016]); 
calculating, by at least two methods, a sentiment score of the assets ([0029], [0043]); 
constructing at least two forecast models of the assets and at least one historic model of the assets ([0011], FIG. 1E – 1H); 
simulating through the machine learning tool, a forecast of social sentiment and economic sentiment of the assets (FIG. 1E – 1G);
constructing historic data sets related to the social sentiment and economic sentiment of the assets (FIG. 1E – 1G);
generating through the machine learning tool, future daily returns of the assets through at least two methods of calculation ([0011], [0032], [0036], [0043]);
assigning a signal value to each of the assets, wherein the assets are ranked based on the signal value and at least one portfolio is constructed based on the ranking of the assets ([0065], [0116]).
Regarding claim 16, Jezewski teaches:
The system of claim 15, wherein the data associated with the asset includes social media data and pricing data associated with the asset ([0012]).
Regarding claim 17, Jezewski teaches:
The system of claim 15, further comprising, estimating a return as a function of keywords within the social media data of the asset ([0032] – [0037]).
Regarding claim 18, Jezewski teaches:
The system of claim 17, further comprising, generating an association between the return of the asset and the keywords ([0032] – [0037]).
Regarding claim 19, Jezewski teaches:
The system of claim 15, further comprising, calculating an average daily error of the predicted daily return of the asset ([0042]).
Regarding claim 20, Jezewski teaches:
The method for performance forecasting of an asset, of claim 1, wherein the estimate calculation of the sentiment is calculated by an elastic net model, a boosted tree model, or a neural network ([0029], [0043]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jezewski (US 2019/0251626) as applied to claim 1 above, and further in view of Spivack et al. (US 8,762,302).

Regarding claim 5, Jezewski teaches calculating sentiment scores, but fails to expressly disclose:
The method for performance forecasting of an asset, of claim 1, further comprising, determining, by at least one processor, if a calculated sentiment score is above a predetermined value, wherein if the sentiment score is above the predetermined value the sentiment score is extreme.
However, Spivack teaches monitoring stock prices and sentiments, along with triggering of actions based on score thresholds (col 28 - 30). The characterization of “extreme” is a matter of design choice.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the recalculating process of Spivack for scores outside of an expected range to notify a user and improve the analysis.
Regarding claim 6, Spivack teaches:
The method for performance forecasting of an asset, of claim 5, wherein if the sentiment score is extreme, further comprising, calculating multinomial regression for predicting the sentiment score (col 28 - 30).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624